PER CURIAM:
In these consolidated cross-appeals, Reginald Lee and Dante Hemingway appeal the district court’s denial of their motions for summary judgment in Lee’s 42 U.S.C. § 1983 (2000) action. As to Hemingway’s appeal, No. 04-1098, we have reviewed the record and find no reversible error. Accordingly, we affirm the denial of Hemingway’s motion for summary judgment for the reasons stated by the district court. See Lee v. Hemingway, CA-02-2843-WDQ (D.Md. Dec. 16, 2003). We dismiss Lee’s appeal, No. 04-1099, as interlocutory because the district court has not yet entered a final, appealable order as to all parties. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
No. 04-1098, AFFIRMED;
No. 04-1099, DISMISSED